UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 033-76414 ARIAD Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-3106987 (I.R.S. Employer Identification No.) 26 Landsdowne Street, Cambridge, Massachusetts 02139-4234 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (617) 494-0400 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.001 par value The NASDAQ Global Select Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[ X ]No[] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes[]No[ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ X ]No[] 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ X ]Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company)Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[ X ] The aggregate market value of the registrant’s common stock held by nonaffiliates of the registrant (without admitting that any person whose shares are not included in such calculation is an affiliate), computed by reference to the price at which the common stock was last sold, as of the last business day of the registrant’s most recently completed second fiscal quarter was approximately $1,220,167,480. As of February 15, 2012, the registrant had 158,929,544 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE The following documents (or parts thereof) are incorporated by reference into the following parts of this Form 10-K:Certain information required in Part III of this Annual Report on Form 10-K is incorporated from the Registrant’s Definitive Proxy Statement for the 2012 Annual Meeting of Stockholders. EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to the Annual Report on Form 10-K of ARIAD Pharmaceuticals, Inc. (the “Company”) for the fiscal year ended December 31, 2011, filed with the Securities and Exchange Commission on February 29, 2012 (the “Form 10-K”), is to furnish the Interactive Data Files on Exhibit 101. As permitted by Rule405(a)(2)(ii) of RegulationS-T, the Company is furnishing the Interactive Data Files on Exhibit 101 by amendment within 30days of the original filing date of the Form10-K.No other changes have been made to the Form10-K, and this Amendment has not been updated to reflect events occurring subsequent to the filing of the Form10-K. Pursuant to Rule406T of Regulation S-T, the Interactive Data Files on Exhibit101 are deemed not filed or part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and are otherwise not subject to liability under those sections. 2 SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Act of 1934, the registrant has duly caused this Amendment No. 1 to its Annual Report on Form 10-K/A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Cambridge and Commonwealth of Massachusetts on the 30th day of March, 2012. ARIAD PHARMACEUTICALS, INC. By: /s/ Edward M. Fitzgerald Name: Edward M. Fitzgerald Title: Executive Vice President, Chief Financial Officer and Treasurer (Principal Financial Officer and Principal Accounting Officer) 3 ARIAD Pharmaceuticals, Inc. Form 10-K for the year ended December 31, 2011 Exhibit List Exhibit Number Exhibit Description Filed with this Report Incorporated by Reference herein from Form or Schedule Filing Date SEC File/ Reg. Number Certificate of Ownership and Merger of ARIAD Corporation into ARIAD Pharmaceuticals, Inc. dated December 28, 2011 ** Certificate of Incorporation of ARIAD Pharmaceuticals, Inc., as amended 10-Q (Exhibit 3.1) 05/10/10 000-21696 Amended and Restated By-laws of ARIAD Pharmaceuticals, Inc. 8-K (Exhibit 3.1) 08/27/09 000-21696 Specimen common stock certificate of ARIAD Pharmaceuticals, Inc. ** Form of Warrant to Purchase Common Stock dated February 25, 2009 8-K (Exhibit 10.2) 02/20/09 000-21696 Leases and Credit Agreements .1 Lease Agreement, dated January 8, 1992, between ARIAD Pharmaceuticals, Inc. and Forest City Cambridge, Inc. 10 (Exhibit 10.1) 04/30/93 000-21696 .2 Eighth Amendment to Lease dated October 30, 2006 10-K (Exhibit 10.57) 03/14/07 000-21696 .3 Ninth Amendment to Lease dated May 20, 2011, between ARIAD Corporation and UP 26 Landsdowne LLC 10-Q (Exhibit 10.1) 08/09/11 000-21696 .4 Assignment and Assumption dated December 31, 2011, by and between ARIAD Corporation and ARIAD Pharmaceuticals, Inc. (for lease at 26 Landsdowne Street) ** .1 Credit Agreement, dated as of March 12, 2003, by and among ARIAD Pharmaceuticals, Inc., ARIAD Corporation and ARIAD Gene Therapeutics, Inc. and Citizens Bank of Massachusetts 10-Q (Exhibit 10.1) 05/13/03 000-21696 .2 Amendment No. 1 to Credit Agreement, dated as of December 31, 2003 10-K (Exhibit 10.57) 03/02/04 000-21696 4 .3 Amendment No. 2 to Credit Agreement dated as of December 31, 2004 10-K (Exhibit 10.52) 02/18/05 000-21696 .4 Amendment No. 3 to Credit Agreement, dated as of March 26, 2008, by and among ARIAD Pharmaceuticals, Inc., ARIAD Corporation and ARIAD Gene Therapeutics, Inc. and RBS Citizens, National Association, successor by merger to Citizens Bank of Massachusetts 8-K (Exhibit 10.2.4) 03/27/08 000-21696 .5 Waiver and Amendment No. 4 to Credit Agreement dated as of June 19, 2009, by and among ARIAD Pharmaceuticals, Inc., ARIAD Corporation and RBS Citizens, National Association 10-Q (Exhibit 10.3) 08/10/09 000-21696 .6 Waiver and Amendment No. 5 to Credit Agreement dated as of December 14, 2009 10-K (Exhibit 10.2.6) 03/16/10 000-21696 .7 Amendment No. 6 to Credit Agreement, dated as of January 6, 2011 8-K (Exhibit 10.2.7) 01/12/11 000-21696 .8 Amendment No. 7 to Credit Agreement, dated as of December 28, 2011, by and among ARIAD Pharmaceuticals, Inc., ARIAD Corporation and RBS Citizens, National Association ** Security Agreement - All Assets, dated as of March 12, 2003, by and between ARIAD Pharmaceuticals, Inc. and Citizens Bank of Massachusetts 10-Q (Exhibit 10.3) 05/13/03 000-21696 Security Agreement - All Assets, dated as of March 12, 2003, by and between ARIAD Corporation and Citizens Bank of Massachusetts 10-Q (Exhibit 10.4) 05/13/03 000-21696 Third Amended and Restated Term Note, dated March 26, 2008, issued by ARIAD Pharmaceuticals, Inc., ARIAD Corporation and ARIAD Gene Therapeutics, Inc. to RBS Citizens, National Association, successor by merger to Citizens Bank of Massachusetts 8-K (Exhibit 10.2.4) 03/27/08 000-21696 5 Agreements with Respect to Collaborations, Licenses, Research and Development Amended and Restated Agreement, dated as of December 12, 1997, between The Board of Trustees of The Leland Stanford Junior University and ARIAD Gene Therapeutics, Inc.* 10-K (Exhibit 10.14) 03/10/98 000-21696 Revised and Restated Research and Development Agreement, dated as of March 15, 2002, by and between ARIAD Pharmaceuticals, Inc. and ARIAD Corporation 10-K (Exhibit 10.53) 03/22/02 000-21696 License Agreement, effective January 26, 2005, by and between ARIAD Pharmaceuticals, Inc. and Medinol Ltd.* 10-Q (Exhibit 10.1) 05/10/05 000-21696 Supply Agreement, entered into as of January 26, 2005, by and between ARIAD Pharmaceuticals, Inc. and Medinol Ltd.* 10-Q (Exhibit 10.2) 05/10/05 000-21696 License Agreement, dated October 9, 2007, among ARIAD Pharmaceuticals, Inc., ARIAD Gene Therapeutics, Inc. and ICON Medical Corp.* 10-K (Exhibit 10.13) 03/16/10 000-21696 Amended and Restated Collaboration and Exclusive License Agreement, dated May 4, 2010, between ARIAD Pharmaceuticals, Inc. and Merck, Sharpe & Dohme Corp.* 10-Q (Exhibit 10.1) 08/09/10 000-21696 Agreements with Executive Officers and Directors Amended and Restated Executive Employment Agreement, dated April 30, 2010, between ARIAD Pharmaceuticals, Inc. and Harvey J. Berger, M.D. + 8-K (Exhibit 10.1) 05/03/10 000-21696 Amended and Restated Executive Employment Agreement, dated May 15, 2010, between ARIAD Pharmaceuticals, Inc. and David L. Berstein, Esq.+ 10-Q (Exhibit 10.4) 08/09/10 000-21696 Amended and Restated Executive Employment Agreement, dated May 15, 2010, between ARIAD Pharmaceuticals, Inc. and Daniel M. Bollag, Ph.D.+ 10-Q (Exhibit 10.5) 08/09/10 000-21696 Amended and Restated Executive Employment Agreement, dated May 15, 2010, between ARIAD Pharmaceuticals, Inc. and Timothy P. Clackson, Ph.D.+ 10-Q (Exhibit 10.6) 08/09/10 000-21696 6 Amended and Restated Executive Employment Agreement, dated May 15, 2010, between ARIAD Pharmaceuticals, Inc. and Pierre F. Dodion, M.D., M.B.A.+ 10-Q (Exhibit 10.7) 08/09/10 000-21696 Executive Employment Agreement, dated September 3, 2011, by and between ARIAD Pharmaceuticals, Inc. and Martin J. Duvall+ 10-Q (Exhibit 10.1) 11/07/11 000-21696 Amended and Restated Executive Employment Agreement, dated May 15, 2010, between ARIAD Pharmaceuticals, Inc. and Edward M. Fitzgerald+ 10-Q (Exhibit 10.8) 08/09/10 000-21696 Amended and Restated Executive Employment Agreement, dated May 1, 2010, by and between ARIAD Pharmaceuticals, Inc. and Frank G. Haluska, M.D., Ph.D.+ 10-Q (Exhibit 10.9) 08/09/10 000-21696 Amended and Restated Executive Employment Agreement, dated May 15, 2010, between ARIAD Pharmaceuticals, Inc. and Raymond T. Keane, Esq.+ 10-Q (Exhibit 10.10) 08/09/10 000-21696 .1 ARIAD Pharmaceuticals, Inc. 1997 Executive Compensation Plan+ 10-K (Exhibit 10.41) 03/10/98 000-21696 .2 Amendment to ARIAD Pharmaceuticals, Inc. 1997 Executive Compensation Plan+ 10-Q (Exhibit 10.2) 11/09/05 000-21696 ARIAD Pharmaceuticals, Inc. 2005 Executive Compensation Plan (as amended and restated effective October 1, 2008)+ 10-K (Exhibit 10.31) 03/16/09 000-21696 Director Compensation Arrangements+ ** Form of Indemnity Agreement between ARIAD Pharmaceuticals, Inc. and its directors and officers+ 10-K (Exhibit 10.33) 03/16/09 000-21696 Equity Compensation Plans .1 ARIAD Pharmaceuticals, Inc. 1991 Stock Option Plan for Employees and Consultants, as amended+ 10-K (Exhibit 10.13) 03/31/95 000-21696 .2 Amendment to the 1991 Stock Option Plan for Employees and Consultants+ 10-Q (Exhibit 10.36) 08/12/97 000-21696 ARIAD Pharmaceuticals, Inc. 1991 Stock Option Plan for Directors+ 10 (Exhibit 10.15) 04/30/93 000-21696 7 .1 ARIAD Pharmaceuticals, Inc. 1994 Stock Option Plan for Non-Employee Directors+ 10-K (Exhibit 10.24) 03/31/95 000-21696 .2 Amendment to the 1994 Stock Option Plan for Non-Employee Directors.+ 10-Q (Exhibit 10.37) 08/12/97 000-21696 Amended and Restated ARIAD Pharmaceuticals, Inc. 1997 Employee Stock Purchase Plan+ Def 14A (Appendix A) 04/30/09 000-21696 ARIAD Pharmaceuticals, Inc. 2001 Stock Plan, as amended and restated+ 10-Q (Exhibit 10.3) 11/09/05 000-21696 .1 ARIAD Pharmaceuticals, Inc. 2006 Long-Term Incentive Plan, as amended+ Def 14A (Appendix A) 05/02/11 000-21696 .2 Form of Stock Option Certificate under the ARIAD Pharmaceuticals, Inc. 2006 Long-Term Incentive Plan+ ** .3 Form of Stock Grant Certificate under the ARIAD Pharmaceuticals, Inc. 2006 Long-Term Incentive Plan+ ** .4 Form of Restricted Stock Unit Certificate under the ARIAD Pharmaceuticals, Inc. 2006 Long-Term Incentive Plan+ ** .5 Form of Restricted Stock Grant Certificate under the ARIAD Pharmaceuticals, Inc. 2006 Long-Term Incentive Plan+ ** Subsidiaries of ARIAD Pharmaceuticals, Inc. ** Consent of Deloitte & Touche LLP ** Certification of the Chief Executive Officer ** Certification of the Chief Financial Officer ** Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 ** 8 The following materials from ARIAD Pharmaceutical, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2011, formatted in XBRL (eXtensible Business Reporting Language): (i) Consolidated Balance Sheets, (ii) Consolidated Income Statements, (iii) Consolidated Statements of Stockholders’ Equity and Comprehensive Income, (iv) Consolidated Statements of Cash Flows, and (v) Notes to Consolidated Financial Statements.*** X (+) Management contract or compensatory plan or arrangement. (*) Confidential treatment has been granted by the Securities and Exchange Commission as to certain portions. (**) These exhibits were previously included with the Company’s Annual Report on Form 10-K for the period ended December 31, 2011, filed with the Securities and Exchange Commission on February 29, 2012. (***) Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Exchange Act of 1934 and otherwise are not subject to liability under these sections. 9
